         Case 5:19-cv-00834-DAE Document 86 Filed 07/06/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

       MALIBU MEDIA, LLC,
       Plaintiff,
                                                 CIVIL ACTION NO. 5-19-CV-00834-DAE
       vs.

       JOHN DOE,
       Defendant.


 JOHN DOE’S MOTION FOR A PRELIMINARY INJUNCTION TO FREEZE ASSETS

       Defendant John Doe moves under Fed. R. Civ. P. 65 for a preliminary injunction barring

Malibu from transferring or encumbering certain funds and assert to protect Doe’s likely award of

attorney’s fees and costs, including (a) any subscription fees from x-art.com; (b) any copyright

settlement proceeds; (c) the rights to any copyrights, including the copyrights-in-suit, and (d) the

rights to any revenue-generating domain, including x-art.com.

       The Court should grant this preliminary injunction for these reasons:

   1. Doe has already shown a likelihood of succeeding on the copyright claims Malibu insists

on pushing despite having no supporting evidence. And so he is also likely to succeed on a petition

for an award attorney’s fees and costs under the Copyright Act.

   2. Absent injunctive relief, Doe will suffer irreparable harm. He has incurred over $80,000.00

dollars in attorney’s fees and costs defending himself. And the evidence shows Malibu and its

single member, Colette Pelissier, have a history of obscuring assets and ignoring judgments.

   3. The balance of the equities favors an injunction, which will serve the public interest by

ensuring that innocent copyright infringement defendants can recover attorney’s fees for defending

baseless infringement claims. And by contrast, Malibu will not suffer any harm from merely
         Case 5:19-cv-00834-DAE Document 86 Filed 07/06/21 Page 2 of 10




having to retain certain funds and assets.

I.   The evidence shows Malibu and Pelissier are likely to hide away assets and ignore any
     money judgment.

       This case turns largely on Malibu suing Doe on what it knew was flawed evidence, as Doe

shows in his summary judgment briefing. [Dkt. 59 pp. 2-3, 4-6; Dkt. 62 pp. 7-8].

       Malibu is a pass-through entity for Pelissier’s personal enrichment.

       All along, Pelissier has been responsible for Malibu’s endless filing of copyright

infringement lawsuits. [Dkt. 66-1 p. 11 Tr. 11:2-9 and p. 109. Tr. 27:17-22; Dkt. 5 Ex A, Decl. of

Pelissier ¶¶ 3, 12-13, 20-24]. Pelissier created Malibu and runs it. [Dkt. 66-1 p. 11 Tr. 11:2-9 and

p. 109. Tr. 27:17-22]. And she directs Malibu’s copyright litigation efforts. [Dkt. 5 Ex A, Decl. of

Pelissier ¶¶ 3, 12-13, 20-24].

       So too does Pelissier treat Malibu as a pass-through entity. In fact, she admitted it in a

declaration from a breach of contract lawsuit:




[Ex. A, J. Morris Decl., at 167 (Ex. N)] (highlighting in original).

       And even though Malibu does business as “X-art.com” and offers its pornographic films

over which it claims copyright on www.x-art.com [Dkt. 1 ¶ 8; Dkt. 5, Ex. A (C. Pelisser Decl.) ¶¶

3-9], current payments for subscriptions to the x-art.com do not go to Malibu. By contrast, the

subscription page for x-art.com shows that current payments go to Brigham Field, Pelissier’s

husband, through payment processor CCBill. [Morris Decl. Ex. J.] And a prior version of the page

suggests payments even went to Zo Digital LLC, one of Pelissier’s many other LLCs, through a

different payment processor, Epoch. [Id., Ex. O at 269, 272-73.] This all questions Pelissier’s

deposition testimony insisting that “everything is going to be funneled into Malibu Media…” [Ex.

                                                  2
         Case 5:19-cv-00834-DAE Document 86 Filed 07/06/21 Page 3 of 10




B, Dep. of C. Pelissier Tr. 14:2-3].

       Pelissier has many more LLCs she uses to conceal and mingle funds.

       Funneling Malibu subscription revenue to Zo Digital is only the start. Pelissier is the sole

member or manager for at least seven other California and Nevada LLCs. [Morris Decl. Exs. A-

I.] And there is Pelissier’s testimony and other credible evidence from California cases showing

that Pelissier not only mingles LLC funds with personal funds, but also transfers money to and

from LLC accounts for personal expenses. [Morris Decl. 44-46 (Ex. K at ¶¶ 11-17); 150-152 (Ex.

N at ¶¶ 3-10)].

       Pelissier has a history of ignoring judgments and other obligations.

       A California judge recently held Pelissier in contempt after she repeatedly disregarded her

obligations in post-judgment discovery—even after the judge ordered her to produce financial

information and sanctioned her over $18,000. [Morris Decl. Ex. L.] And the evidence also suggests

Pelissier and her husband have satisfied no judgment on their own:




[Id. 269 ¶ 8]. These track Malibu’s former counsel suing it for unpaid fees. [Id. Ex. P]. And of

course, Malibu failed to produce several key documents here, including communications with its

infringement consultant. [See Dkt. 61, 76].

       Malibu and Pelissier have several significant judgment debts.

       Pelissier has a significant judgment against her in California, and Malibu has (at least) two

fees award judgments against it from other copyright infringement lawsuits. [Morris Decl. 31, 147-

48, 314-16, 319]. In addition, Collette’s husband filed for bankruptcy in 2020. See In re Brigham

                                                3
         Case 5:19-cv-00834-DAE Document 86 Filed 07/06/21 Page 4 of 10




G. Field, Case No. 9:20-bk-10622-DS (C.D. Cal. Br.).

II.   Legal standard for an injunction.

       A plaintiff seeking an injunction must show four things: (1) a substantial likelihood of

success on the merits, (2) a substantial threat of irreparable injury if the injunction is not issued,

(3) that the threatened injury if the injunction is denied outweighs any harm that will result if the

injunction is granted, and (4) that the grant of an injunction will not disserve the public interest.

Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir. 2009).

III. A Rule 65 injunction is appropriate because attorney’s fees are equitable relief.

       Even though “an injunction is not permissible to secure post-judgment legal relief in the

form of damages,” the law “does allow [a] district court to exercise its equitable powers in ordering

a preliminary injunction to secure an equitable remedy.” Fed. Sav. & Loan Ins. Corp. v. Dixon,

835 F.2d 554, 560 (5th Cir. 1987) (emphasis in original); see also Echavarria v. Am. Valet Parking

Mgmt., No. 14-80770-CIV, 2015 U.S. Dist. LEXIS 187381, at *3-4 (S.D. Fla. June 16, 2015)

(“The Court has the authority to freeze a defendant's assets in anticipation of a possible future

award of attorneys' fees.”) (citations omitted). These equitable remedies include attorney fee and

cost awards like those under the Copyright Act and other federal intellectual property laws. E.g.,

CBS Broad. Inc. v. PrimeTime 24 J.V., CASE NO. 96-3650-CIV-NESBITT, 1999 U.S. Dist.

LEXIS 6515, at *5-7 (S.D. Fla. Feb. 18, 1999) (explaining why Copyright Act fee awards are an

equitable remedy); AIA Am., Inc. v. AVID Radiopharmaceuticals, 866 F.3d 1369, 1373 (Fed. Cir.

2017) (holding a fee award under federal patent law is an equitable remedy); Schroeder v. Lotito,

747 F.2d 801, 802 (1st Cir. 1984) (holding a fee award under the Lanham Act is an equitable

remedy); see generally Sprague v. Ticonic Nat. Bank, 307 U.S. 161, 164 (1939) (Allowance of

“counsel fees and other expenses entailed by the litigation not included in the ordinary taxable



                                                  4
         Case 5:19-cv-00834-DAE Document 86 Filed 07/06/21 Page 5 of 10




costs recognized by statute . . . in appropriate situations is part of the historic equity jurisdiction of

the federal courts.”)

        And so a court may enter an injunction freezing one party’s assets to secure the other

party’s right to a fee award under the Copyright Act. CBS Inc. v. PrimeTime 24 Joint Venture,

CASE NO. 96-3650, 1999 U.S. Dist. LEXIS 651 (S.D. Fla., Feb. 19, 1999), vacated and remanded

on other grounds by CBS Inc. v. PrimeTime 24 Joint Venture, 245 F.3d 1217 (11th Cir. 2001).

Above all, an asset freeze injunction is particularly apt when the evidence shows that the fee debtor

is likely to transfer or encumber assets that would otherwise pay the fee award. Id. at *11-12

IV. Doe is likely to succeed on the merits.

        Doe proves in his summary judgment motion that Malibu has no evidence to create a fact

question over non-infringement. [Dkt. 59 4-7, 8-10]. Simply put, Malibu has nothing showing Doe

downloaded or even accessed any of Malibu’s films over BitTorrent. Id. And so Doe is likely to

prevail on both Malibu’s copyright infringement claim and his non-infringement declaratory

judgment counterclaim.

        That is why Doe is also likely to win an award for prevailing party attorney’s fees and full

costs under 17 U.S.C. § 505. Though Malibu may argue fees and awards under § 505 are not

automatic, an award of attorney's fees in copyright cases “is the rule rather than the exception and

should be awarded routinely.” Positive Black Talk, Inc. v. Cash Money Records, Inc., 394 F.3d

357, 380 (5th Cir. 2004). Even more, the applicable Fogerty factors favor a significant attorney’s

fees and costs award to Doe. Fogerty v. Fantasy, 510 U.S. 517, 534 n. 19 (1994).

        These factors include “frivolousness, motivation, objective unreasonableness (both in the

factual and in the legal components of the case) and the need in particular circumstances to advance

considerations of compensation and deterrence.” Id. As Doe has shown, Malibu sued Doe on



                                                    5
         Case 5:19-cv-00834-DAE Document 86 Filed 07/06/21 Page 6 of 10




evidence Malibu knew was flawed. [Dkt. 59 pp. 2-3, 4-6; Dkt. 62 pp. 7-8]. And then it made no

effort to develop its evidence or claims through fact or expert discovery—even though Malibu

knew it needed expert testimony to prove BitTorrent copyright infringement. [E.g., Dkt. 62 3-4,

9]. Nor did it turn over key discovery about IPP, the consultant Malibu used to generate the

evidence on which Malibu sues Doe defendants.

       These faults with Malibu’s evidence and litigation conduct reveal a frivolous lawsuit

lacking any objective reasonableness. So too does Malibu’s failure to cooperate in discovery while

making no effort to develop its claims show why a fee award fits the deterrence factor. Thus, a fee

award is justified here. E.g., Malibu Media, LLC v. Mullins, No. 18-cv-06447, 2021 U.S. Dist.

LEXIS 6560, at *14-16 (N.D. Ill. Jan. 13, 2021)(awarding defendant §505 attorney’s fees against

Malibu, having “significant reservations about the frivolous and reasonable nature of Malibu's

infringement claim.”).

       What is more, Doe gave Malibu an opportunity for a walkaway settlement soon after

Malibu sued Doe. [Morris Decl. Ex. S.] And Doe warned Malibu that he would seek fees and costs

should Malibu not accept. Id. But Malibu chose to press its infringement claim to Doe’s financial

burden. That is why compensation factor also favors a fee award.

       In the end, Doe is likely to succeed on the merits and his request for fees and costs. This is

one reason to grant Doe’s requested injunction.

V.   Doe will suffer irreparable harm without the requested injunction.

       To date, Doe has paid $67,465.00 in attorney’s fees. [Morris Decl. ¶25]. That is sizable by

any measure, let alone for an individual. [Ex. C, Decl. of John Doe.] And it does not account for

the $13,143.28 more in taxable and non-taxable transcript and expert fees Doe has incurred.

[Morris Decl. ¶ 26.]



                                                  6
         Case 5:19-cv-00834-DAE Document 86 Filed 07/06/21 Page 7 of 10




       In short, Doe has a right to seek a significant fee award. But the evidence shows Malibu

both (a) will not obey any fee award judgment and (b) will disperse and move revenue and assets

that would otherwise go toward paying the fee award. Consider the following:

       1. Pelissier has testified that Malibu is merely a “pass-through” asset; [Morris Decl. at

           167 (Ex. N)];

       2. Subscription payments for x-art.com—the website hosting Malibu’s adult films—

           appears to go directly to Pelissier’s husband Brigham Field or another Pelissier LLC,

           Zo Digital [Id. Ex. J; Ex. O at 269, 272-73];

       3. Pelissier has let Malibu and her other LLCs go into suspended status [Id. Exs A-I];

       4. Yet Pelissier takes funds from these LLCs to cover her personal expenses [Id. 44-46

           (Ex. K at ¶¶ 11-17); 150-152 (Ex. N at ¶¶ 3-10)].

       5. Pelissier has a history of flouting court orders and rules, spurring one judge to hold her

           in contempt [Id. Ex. L];

       6. Malibu and Pelissier have several other judgments against them [Id. 31, 147-48, 314-

           16, 319]; and

       7. Field recently filed for bankruptcy. See In re Brigham G. Field, Case No. 9:20-bk-

           10622-DS (C.D. Cal. Br.).

       All in all, this evidence reveals a sizeable and imminent risk that Malibu will not pay any

fee award to Doe, that Pelissier will conceal or move Malibu’s assets, or both. See CBS Inc., 1999

U.S. Dist. LEXIS 651 at *11-12 (finding asset freeze necessary where the fee debtor had a

“practice of quickly distributing profits to its four partners.”); Echavarria, 2015 U.S. Dist. LEXIS

187381, at *4 (granting asset freeze injunction where likely fee debtor had flouted prior court

orders). Malibu skirting any fee and cost award owed to Doe would cause Doe irreparable harm to



                                                 7
         Case 5:19-cv-00834-DAE Document 86 Filed 07/06/21 Page 8 of 10




his finances and his health. [Doe Decl. ¶¶ 7-9.]

       Lastly, there is no other adequate remedy for Doe to secure a fee award. Prejudgment

attachment or similar relief is unavailable under Rule 64 because to Doe’s knowledge, Malibu has

no assets in Texas. Fed. R. Civ. P. 64 (limiting its remedies to “that, available under the law of the

state where the court is located.”) And given the large personal judgments facing Pelissier, there

is a real risk that she will raid Malibu’s assets to either satisfy that judgment or conceal assets in

another LLC—as the evidence reveals she has done before.

VI. The public interest and balance of equities favor the injunction.

       An asset freeze will promote the public interest and the Copyright Act’s purposes by

ensuring copyright defendants like Doe recover from having to defend against unjustified

infringement claims. So too will it deter other copyright holders who believe they can file baseless

infringement claims only to cut and run when an adverse fee award is imminent.

       And finally, the balance of the equities shows an injunction is needed. As Doe shows, he

will suffer irreparable harm without the Court enjoining Malibu from casting off its assets. On the

other hand, Malibu will suffer no prejudice from the injunction. It simply requires Malibu to retain

assets for the pendency of this case.

VII. The only bond requirement should be for Malibu.

       Although Rule 65 generally requires a movant to post a bond, the Court should not require

Doe to do so here. Again, the injunction requires Malibu to simply retain certain assets. There are

no potential damages from that.

       If anything, the only bond requirement should be for Malibu. Indeed, in affirming a

preliminary injunction asset freeze against equitable remedies, the Fifth Circuit instructed the trial

court to give the enjoined party “the opportunity to post a bond acceptable to the district court



                                                   8
         Case 5:19-cv-00834-DAE Document 86 Filed 07/06/21 Page 9 of 10




for that amount, and if they do this, their assets should be released. Otherwise the freeze should

remain intact.” Dixon, 835 F.2d at 565. The Court can give Malibu that same opportunity here.

VIII. Conclusion.

       Doe has shown that the injunction factors favor an asset freeze. Thus, he asks the Court to

enjoin Malibu, and its officers, agents, attorney, servants, and employees from transferring,

encumbering, or expending the following for the pendency of this case:

       (a) subscription fees from x-art.com processed through CC Bill, Epoch, or PayPal,

            including any fees paid with cryptocurrency;

       (b) any settlement proceeds from copyright cases Malibu files or has filed;

       (c) the rights to any of Malibu’s copyrights, including the copyrights-in-suit; and

       (d) the rights to any revenue-generating domain, including x-art.com.

       The Court should also (e) order Malibu to provide regular accountings to prove its

compliance with the injunction and (f) give Malibu the option of posting a bond of no less than

$90,000.00 to lift the asset freeze.


Dated: July 6, 2021                                         Respectfully submitted,

                                                            /s/ JT Morris
                                                            JT Morris
                                                            Texas State Bar No. 24094444
                                                            Ramzi Khazen
                                                            Texas State Bar No. 24040855
                                                            JT Morris Law, PLLC
                                                            1105 Nueces Street, Suite B
                                                            Austin, Texas 78701
                                                            jt@jtmorrislaw.com
                                                            ramzi@jtmorrislaw.com
                                                            Tel: 512-717-5275
                                                            Fax: 512-582-2948

                                                            Counsel for Defendant John Doe


                                                9
        Case 5:19-cv-00834-DAE Document 86 Filed 07/06/21 Page 10 of 10




                                CERTIFICATE OF SERVICE
               I hereby certify that on July 6, 2021, I electronically filed the foregoing documents

with the Court using CM/ECF, and served on the same day all counsel of record by the CM/ECF

notification system.



                                                                     /s/ JT Morris

                                                                     JT Morris




                                                10
